UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1075


In Re:   LORENZO DOMINIC RICHARDSON,

                  Debtor.

----------------------------------

LORENZO DOMINIC RICHARDSON,

                  Plaintiff – Appellant,

             v.

THE NORTH CAROLINA STATE EDUCATION ASSISTANCE AUTHORITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:08-cv-00557-FL)


Submitted:    May 28, 2009                  Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Dominic Richardson, Appellant Pro Se.    Brent Drake
Kiziah, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Research Triangle, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo Dominic Richardson appeals from the district

court’s order affirming the bankruptcy court’s orders upholding

the validity of Richardson’s debt to Appellee, and determining

that the debt was not dischargeable in Richardson’s Chapter 7

bankruptcy     case.     We    have   reviewed     the    record     and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Richardson v. The North Carolina State

Education      Assistance      Authority,        5:08-cv-00557-FL          (E.D.N.C.

Nov. 24,    2008).     We     dispense    with   oral     argument    because      the

facts   and    legal   contentions       are   adequately    presented       in    the

materials     before   the    court   and      argument    would     not    aid    the

decisional process.

                                                                            AFFIRMED




                                          2